Case 2:19-cv-00327-HCN-CMR Document 26-2 Filed 02/05/21 PageID.91 Page 1 of 9




                      EXHIBIT B
Case 2:19-cv-00327-HCN-CMR Document 26-2 Filed 02/05/21 PageID.92 Page 2 of 9




 Andrew W. Stavros (8615)
 Austin B. Egan (13203)
 STAVROS LAW P.C.
 8915 South 700 East, Suite 202
 Sandy, Utah 84070
 Tel: 801.758.7604
 andy@stavroslaw.com
 austin@stavroslaw.com
 Attorneys for Aline Finneman


                IN THE UNITED STATES DISTRICT COURT IN AND FOR
                    THE DISTRICT OF UTAH, CENTRAL DIVISION


 ALINE FINNEMAN,
                                                     PLAINTIFF’S FIRST SET OF
        Plaintiff,                                   INTERROGATORIES AND
                                                     REQUESTS FOR PRODUCTION TO
 vs.                                                 DEFENDANT

 DELTA AIRLINES, INC., a Delaware                    Case No. 2:19-cv-00327-HCN-CMR
 Corporation,
                                                     Judge Howard C. Nielson, Jr.
       Defendants.                                   Magistrate Judge Cecilia M. Romero



         Plaintiff Aline Finneman (“Finneman”), by and through her attorney of record, and

 pursuant to Fed. R. Civ. P. 26, 33, and 34, submits her First Set of Interrogatories and Requests

 for Production to Defendant Delta Airlines, Inc. (“Delta”). Delta’s answers and responses must

 be served to Finneman’s counsel, Stavros Law P.C., 8915 South 700 East, Suite 202, Sandy,

 Utah 84070, within thirty (30) days from the date of service.

                                        INSTRUCTIONS

         1.      The scope of these discovery requests is defined by Rule 26(b) of the Federal

 Rules of Civil Procedure.



                                                 1
Case 2:19-cv-00327-HCN-CMR Document 26-2 Filed 02/05/21 PageID.93 Page 3 of 9




        2.      All documents must be produced either in the order in which they are kept in the

 usual course of business or shall be organized and labeled to correspond with the categories of

 these Requests.

        3.      In the event you object to any of these discovery requests, the reasons for the

 objection shall be stated succinctly and with particularity.

        4.      If documents are withheld pursuant to a claim of privilege or work product, you

 must provide a list identifying, for each document, the following: the privilege claimed, the date,

 subject matter, and location of the document, and the identities of the persons who authored or

 created the document.

        5.      The following discovery requests shall be considered continuing and subject to

 supplementation as defined by the Federal Rules of Civil Procedure. If, after production, you

 obtain or find additional responsive documents, then you must produce such additional

 documents in accordance with the Federal Rules of Civil Procedure and these instructions.

                                           DEFINITIONS

        1.      “Finneman” refers to Aline Finneman, the Plaintiff in this action.

        2.      “Delta” refers to Delta Airlines, Inc., the Defendant in this action, and includes its

 officers, directors, employees, and agents.

        3.      “You” and “your” refers to Delta.

        4.      “Communication” means the transmittal of information.

        5.      “Correspondence” means written communication, including, but not limited to,

 letters, emails, instant messages, text messages, memoranda, and notes.

        6.      The term “person” is defined as any natural person or any business, legal or



                                                   2
Case 2:19-cv-00327-HCN-CMR Document 26-2 Filed 02/05/21 PageID.94 Page 4 of 9




 governmental entity or association.

        7.      The term “document” has the broadest meaning ascribed to it under the Federal

 Rules of Civil Procedure, and includes handwritten, typewritten, printed, photocopied,

 photographic, and recorded matter. The term shall include all communications, whether in

 words, symbols, pictures, sound recordings, films, tapes, discs, hard-drives, and information

 stored in, or accessible through, computer or other information storage or retrieval systems. For

 purposes of illustration and not limitation, the term shall include: correspondence, transcripts,

 letters, notes, reports, papers, files books, emails, communications sent or received, diaries,

 calendars, logs, notes, memoranda, term sheets, bulletins, notices, circulars, manuals,

 announcements, schedules, summaries, checks, vouchers, receipts, ledgers, journals, articles,

 press releases, charts, drawings, specifications, brochures, studies, tests, and records.

        8.      “UALD” refers to the Utah Antidiscrimination and Labor Division.

        9.      “Charge” refers to Finneman’s charge filed with the UALD (No. B8-0324).

        10.     “Position Statement” refers to the letter from Delta to the UALD dated July 6,

 2018, and signed by Ryan Langel.

        11.     “Operations Service Manager” and “OSM” are equal in meaning and scope to the

 use of those terms in the Position Statement.

        All terms not specifically defined herein shall have their usual and ordinary meaning.




                                                   3
Case 2:19-cv-00327-HCN-CMR Document 26-2 Filed 02/05/21 PageID.95 Page 5 of 9




                                      INTERROGATORIES

         INTERROGATORY NO. 1: Identify and describe Finneman’s job duties and

 responsibilities while employed with Delta in the time period of June 2016 through February

 2018.

         INTERROGATORY NO. 2: Identify Finneman’s supervisor(s) in the time period of

 June 2016 through February 2018.

         INTERROGATORY NO. 3: Identify all OSMs who were employed with Delta in the

 time period of 2014 through 2018 who worked at Delta’s Salt Lake City location. For each OSM,

 identify his/her gender, race, and color.

         INTERROGATORY NO. 4: Identify the person who made the decision to terminate

 Finneman’s employment, and identify all documents that person relied upon to make the

 termination decision.

         INTERROGATORY NO. 5: Identify all applicants for the Administrative OSM

 position referenced on page three of the Position Statement.

         INTERROGATORY NO. 6: Identify the person who made the decision to select Todd

 Monette for the Administrative OSM position referenced on page three of the Position

 Statement, and identify all documents that person relied on making the selection.

         INTERROGATORY NO. 7: Identify the person who allegedly complained to Delta’s

 “Ethics & Compliance Helpline” regarding Finneman, as alleged on page four of the position

 statement.

         INTERROGATORY NO. 8: Identify and describe Delta’s investigation into

 Finneman’s conduct, as alleged on page four of the Position Statement, and identify all



                                                 4
Case 2:19-cv-00327-HCN-CMR Document 26-2 Filed 02/05/21 PageID.96 Page 6 of 9




 individuals involved in the alleged investigation.

        INTERROGATORY NO. 9: For the OSMs identified in your answer to Interrogatory

 No. 3, identify each OSM whose employment was terminated, and describe the reasons for each

 termination.

        INTERROGATORY NO. 10: For those individuals identified in Finneman’s Rule 26

 Disclosures (and all supplements thereto) who are no longer employed with Delta, identify each

 person’s last known telephone number, mailing address, and email address.



                                REQUESTS FOR PRODUCTION

        REQUEST FOR PRODUCTION NO. 1: Produce all documents identified in Delta’s

 answers to the above Interrogatories, and all document Delta relied upon to prepare its answers.

        REQUEST FOR PRODUCTION NO. 2: Produce all documents identified in Delta’s

 Rule 26 Disclosures, and any amendments or supplements thereto.

        REQUEST FOR PRODUCTION NO. 3: Produce all documents identified in the

 Position Statement and all documents Delta relied upon to prepare the Position Statement.

        REQUEST FOR PRODUCTION NO. 4: Produce Finneman’s employee file and/or

 personnel file for her employment with Delta. This request includes, but is not limited to:

 performance reviews, job descriptions, written warnings, disciplinary records, awards, and

 promotions.

        REQUEST FOR PRODUCTION NO. 5: Produce all employee handbooks, manuals,

 and any other documents which contain Delta’s employment policies applicable to Finneman

 during her employment with Delta in the time period of 2016 through February 2018. This



                                                  5
Case 2:19-cv-00327-HCN-CMR Document 26-2 Filed 02/05/21 PageID.97 Page 7 of 9




 request includes, but is not limited to, Delta’s policies titled “The Way We Fly” and “Rules of

 the Road.”

         REQUEST FOR PRODUCTION NO. 6: Produce all documents Delta sent or received

 regarding: (a) applications for the Administrative OSM position referenced on page three of the

 Position Statement; (b) the decision to select Todd Monette for the position; and (c) the reasons

 Finneman was not selected for the position.

         REQUEST FOR PRODUCTION NO. 7: Produce all correspondence Delta sent to or

 received from the UALD regarding Finneman’s Charge or UALD’s investigation of the Charge.

         REQUEST FOR PRODUCTION NO. 8: Produce the “complaint” allegedly submitted

 to Delta’s “Ethics & Compliance Helpline” regarding Finneman, as alleged on page four of the

 Position Statement.

         REQUEST FOR PRODUCTION NO. 9: For the alleged “investigation ‘referenced on

 page four the Position Statement, produce all documents created and/or reviewed during that

 investigation, and all correspondence relating to the investigation.

         REQUEST FOR PRODUCTION NO. 10: Produce the “surveillance video” of

 Finneman’s conduct, as alleged on page five of the Position Statement.

         REQUEST FOR PRODUCTION NO. 11: Produce all correspondence Delta received

 from or sent to Finneman regarding: (a) Delta’s failure to select her for the Administrative OSM

 position in 2017; and (b) her allegations of gender and/or race-based discrimination in 2017 and

 2018.

         REQUEST FOR PRODUCTION NO. 12: Produce all correspondence sent to or

 received by the individuals listed below which relates or pertains to Finneman in the time period



                                                  6
Case 2:19-cv-00327-HCN-CMR Document 26-2 Filed 02/05/21 PageID.98 Page 8 of 9




 of February 2017 through February 2018:

                   Marc Stetler                      Roland Navarro
                   Don McLeish                       Tony Klekas
                   Keith Stowe                       Josh Jessop
                   Maria Tonga                       Kelley Nabors
                   Niki Alusa                        Kit Keller
                   Cory Abbott

        REQUEST FOR PRODUCTION NO. 13: Produce all performance reviews in the time

 period of 2014-2018 for the OSMs identified in your answer to Interrogatory No. 3.

        REQUEST FOR PRODUCTION NO. 14: Produce all write-ups, written warnings,

 performance improvement plans, and other disciplinary records issued in the time period of

 2014-2018 to the OSMs identified in your answer to Interrogatory No. 3.

        REQUEST FOR PRODUCTION NO. 15: Produce all write-ups, written warnings,

 performance improvement plans, and other disciplinary records issued in the time period of

 2014-2018 to the following Delta employees:

       Ryan Nelson                    Brett Larson              Brad Olson
       Roland Navarro                 Tom Broyard               Susan Boyd
       Lori Brown (Seattle)           Steven Mitchell           Zachary Meyers
       Lynette Smith                  Stacy Glover              Stacy Willis
       Leonard (“Len”) Frig           Terry Vanmetre            William Howard
       Don McLeish                    Shane Mack                Joe Busico
       Russell Lane                   Lowell Withers            Kasia Kampf
       Keith Stowe

        REQUEST FOR PRODUCTION NO. 16: Produce documents showing wages and

 other employment compensation Delta paid or provided to Finneman, including, but not limited

 to: pay stubs, W2s, deferred compensation, flight benefits, and explanations of benefits. This

 request is limited to the time period of 2014 through 2018.




                                                 7
Case 2:19-cv-00327-HCN-CMR Document 26-2 Filed 02/05/21 PageID.99 Page 9 of 9




       Dated this 2nd day of December, 2020.

                                             STAVROS LAW P.C.

                                             /s/ Austin B. Egan
                                             Austin B. Egan
                                             Attorney for Aline Finneman


                                CERTIFICATE OF SERVICE

       I certify that on December 2, 2020, I sent the above discovery requests, via email, to:

       Rick Thaler
       David Dibble
       RAY QUINNEY & NEBEKER P.C.
       36 South State Street, Suite 1400
       P.O. Box 45385
       Salt Lake City, Utah 84145

                                             /s/ Austin B. Egan
                                             Austin B. Egan




                                                8
